Title: John Quincy Adams to Abigail Adams, 24 May 1778
From: Adams, John Quincy
To: Adams, Abigail



Hond Mamma
Paris May ye 24 1778

I now having an opportunity which to my Satisfaction I have much oftener than I expected when I first came here, in which I improve every time I can in writing to you who has always been so kind a Mamma to me.
I last night went to the theatre, after we had got there we found there was no places empty upon which we came home again.


I must now conclude in being your dutiful son.
John Quincy Adams

